Name: 83/31/EEC: Council Decision of 1 February 1983 on the grant of food aid in the form of cereals to Bolivia
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-02-04

 Avis juridique important|31983D003183/31/EEC: Council Decision of 1 February 1983 on the grant of food aid in the form of cereals to Bolivia Official Journal L 033 , 04/02/1983 P. 0026 - 0026*****COUNCIL DECISION of 1 February 1983 on the grant of food aid in the form of cereals to Bolivia (83/31/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, by Decision 82/270/EEC (1), as amended by Decision 82/836/EEC (2), the Council made provision for setting aside within its 1982 cereals food-aid programme a reserve of certain quantities for emergency operations and other unforeseen situations; Whereas certain quantities of cereals are still available under that reserve; Whereas the Community has received a request for food aid from Bolivia; Whereas the Community should respond favourably to that request, HAS DECIDED AS FOLLOWS: Sole Article Food aid in the form of cereals from the reserve under the 1982 cereals food-aid programme shall be allocated as follows: 1.2.3 // // // // Recipient // Quantities allocated (in tonnes) // Arrangements for financing // // // // Bolivia // 10 000 // Free at destination // // // Done at Brussels, 1 February 1983. For the Council The President Otto SCHLECHT (1) OJ No L 120, 1. 5. 1982, p. 27. (2) OJ No L 352, 14. 12. 1982, p. 21.